Bullard, J.,

delivered the opinion of the court.
Early in the term it was ordered that this case be continued for service, it being suggested that the appellees who were cited as administrators of the estate of Jeffries were fundi offidis. This order was subject to be set aside on a proper showing by the appellants. It appears that the appellees were administrators at the time of service of citation, but it is urged that the years of their administration has since expired, and that they are now without capacity to represent the estate.
The counsel for the appellants has shown that the code makes it the duty of executors, after the expiration of the year of their administration to continue to defend suits brought by or against them until the heir appears. Louisiana Code, article 1669. He contends that the same reason applies to curators and administrators, and that nothing in the code forbids it.
We have examined that part of the code which relates to the appointment, powers and duties of administrators of estates, and we do not find that the term of an administrator is limited to one year from his appointment. On the contrary it is provided, at least in one class of cases, that he shall continue to act until a partition be made among the heirs. Louisiana Code, article 1044. We are of opinion, therefore, that administrators stand on a different footing, as to the duration of their trust, from curators of vacant estates, although the code gives the same powers, and subjects them to the same duties and responsibilities.
Let the order be rescinded.
pea^isteken by th¿ reoordfand dénie'fanti does not appear by the original proceedings, the manded,1 to in-juire into the interest of the appellants.
Winn, for the appellees,
then moved to dismiss this case, because the appellants did not show that they had any interest in the matter embraced by the record.

Dunbar, contra,

contended, that the appellants had set forth in their petition of appeal a sufficient interest, and the case should be remanded, to enable them to show it.

Bullard, J.,

delivered the opinion of the court.
In this case the interest of the appellant is denied, and it not shown by the record. The question thus presented is one which this court cannot try, and the case must be , _ remanded. 6 Martin, Jy. 8., 306.
^ H therefore, ordered and decreed, that the case be remanded to the Court of Probates, with direction to the . ... , , judge to inquire into the claim of the appellant to the appeal.